DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROBINSON et al. (US 2008/0092912).
Robinson teaches an article for use with an apparatus for heating smokable material comprising a foam comprising smokable material (85 in figures, para. 0086).
Regarding claim 2, Robinson teaches the foam comprises gas dispersed in a solid medium (para. 0086).  
Regarding claim 3, Robinson teaches the solid medium comprises the smokable material (para. 0086).
Regarding claim 5, Robinson shows in figure 1 the foam extends from one end of the article (85) to an opposite end of the article.
Regarding claim 6, Robinson teaches a first portion of the foam has a first density, wherein a second portion of the foam has a second density, and wherein the second density is greater than the first density (para. 0086).  

Regarding claim 14, Robinson teaches elements disbursed through the foam, wherein each of the elements comprises heating material that is heatable by penetration with a varying magnetic field, and wherein the heating material is in thermal contact with the smokable material (para. 0104).  
Regarding claim 15, Robinson teaches the elements are disbursed evenly, or substantially evenly, through the foam (para. 0104).  
Regarding claim 16, Robinson teaches each of the elements comprises a closed circuit of the heating material (para. 0118).
Regarding claim 17, Robinson shows in figure 1 that the article is free from heating material that is heatable by penetration with a varying magnetic field.  
Regarding claim 18, Robinson teaches the smokable material comprises at least one of tobacco or one or more humectants (para. 0055).  
Regarding claim 19, Robinson teaches a system comprising an article (85) including a foam comprising smokable material; and an apparatus (10) for heating the smokable material to volatilize at least one component of the smokable material, wherein the apparatus comprises a heating zone for receiving at least a portion of the article.  
Regarding claim 20, Robinson teaches the apparatus is for heating the smokable material to volatilize at least one component of the smokable material without combusting the smokable material (para. 0117).

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WENSLEY et al. (US 2014/0190496).
Wensley teaches an article for use with an apparatus for heating smokable material comprising a foam comprising smokable material (500 in figure 5).
Regarding claim 4, Wensley teaches the foam is an open-cell foam (para. 0148).  

Claim(s) 1, 4, 5, 8-13, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REVELL (US 2017/0071253).
Revell teaches an article for use with an apparatus for heating smokable material comprising a foam comprising smokable material (para. 0100, fig. 4A and 4B).
Regarding claim 4, Revell teaches the foam is an open-cell foam (para. 0038).  
Regarding claim 5, figures 4A and 4B show the foam extends from one end of the article to an opposite end of the article.  
Regarding claim 8, Revell teaches heating material (34A) that is heatable by penetration with a varying magnetic field, wherein the heating material is in thermal contact with the smokable material (see figures 5A and 6A).  
Regarding claim 9, Revell teaches the foam is fixed or adhered to the heating material (see figures 5A and 6A).  
Regarding claim 10, Revell teaches the heating material is in the form of a body that extends from one end of the article to an opposite end of the article (see figure 6A).  

Regarding claim 12, Revell teaches the heating material comprises a metal (para. 0027).  
Regarding claim 13, Revell teaches the heating material comprises gold (para. 0027).  
Regarding claim 18, Revell teaches the smokable material comprises tobacco (para. 0061).  
Regarding claim 19, Revell teaches a system, comprising an article (20 in figure 10) including a foam comprising smokable material; and an apparatus (figure 10) for heating the smokable material to volatilize  at least one component of the smokable material, wherein the apparatus comprises a heating zone for receiving at least a portion of the article.  
Regarding claim 20, Revell teaches the apparatus is for heating the smokable material to volatilize at least one component of the smokable material without combusting the smokable material (para. 0061).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741